Judgment, Supreme Court, New York County (Laura Drager, J.), entered October 27, 1995, which denied petitioner’s application for a writ of habeas corpus, unanimously affirmed, without costs.
Supreme Court properly denied the petition since habeas corpus relief is not available to remedy either a purported violation of petitioner’s speedy trial rights under CPL 30.30 (1) (a) (see, People ex rel. Chakwin v Warden, 63 NY2d 120, 124-125; Matter of Kassebaum v al-Rahman, 212 AD2d 482), or alleged deficiencies in the Grand Jury proceedings relating to *514laboratory analysis reports admitted into evidence and petitioner’s knowledge of the weight of the drugs (see, People ex rel. Manning v Warden, 178 AD2d 169, lv denied 79 NY2d 759). Concur—Sullivan, J. P., Wallach, Ross and Williams, JJ.